DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 22 January 2022.
The amendment filed 22 January 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 18 and 36 were amended in the amendment filed 22 January 2022.
Claims 18, 20, 21, and 35-40 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20-21, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 7,468,485 B1; hereinafter “Swanson”) in view of Yu et al. (US 2010/0258168 A1; hereinafter referenced as “Yu”), Grasser et al. (US 4,835,006; hereinafter “Grasser”), and Ulyashin et al. (US 2009/0056800 A1; hereinafter “Ulyashin”).
Regarding claims 18 and 36, Swanson teaches a solar cell (abstract and Figs. 1 and 10), comprising: 
App. No. 14/292,4543Examiner: Schmiedel, EdwardDocket No. 131815-228731_P134Art Unit: 1726a substrate (silicon wafer 102; Col. 3, lines 23-34), the substrate including a front side facing the sun (101) to receive solar radiation during normal operation and a backside opposite the front side (103; Col. 3, lines 26-29); 
a dielectric layer on the backside of the substrate (tunnel oxide layer 82 formed from an ozone oxidation process of the silicon wafer using existing equipment in one loading, and thus corresponding to silicon oxide, a known dielectric; Col. 3, lines 35-57); 
a polysilicon layer formed on the dielectric layer (polysilicon layer 84, including regions 84A/84B; Col. 3, lines 58-67); and
a P-type diffusion region (84A) and an N-type diffusion region (84B; Col. 5, lines 13-49) formed in the polysilicon layer, wherein a PN junction is formed between the P-type diffusion region and the N-type diffusion region (Col. 2, lines 29-35 and Col. 5, lines 21-24), and 
Regarding limitations further recited in instant claim 36, Swanson further teaches wherein the P-type diffusion region is laterally adjacent to the N-type diffusion region (see Figs. 1 and 10, Col. 2, lines 29-35 and Col. 5, lines 21-24).
However, Swanson is silent to the P-type diffusion region has a first dopant concentration level and the N-type diffusion region has a second dopant concentration level 
Yu teaches solar cells including passivated crystalline silicon (abstract and ¶¶ 0027 and 0036; Figs. 2A-G). Yu teaches a p-type diffusion region (base film 204 including p-type dopant; ¶ 0031) and an N-type diffusion region (emitter layer 206 including n-type dopant; ¶ 0032). Yu further teaches the P-type diffusion region is formed having a first dopant concentration level (p-type concentration disclosed in ¶ 0031) and wherein the N-type diffusion region has a second dopant concentration level greater than the first dopant concentration level (n-type concentration disclosed in ¶ 0032 with exemplary concentration level of 5x1017-5x1020 atoms/cm3 for the N-type emitter layer), and teaches the doping concentration of boron for p-type base layer 204 can be between 5x1015-5x1017/cm3 (¶ 0031). Yu teaches these concentration levels are appropriate for achieving the active p-n junction in a solar cell (¶¶ 0031-0032). 
The devices of Swanson and Yu are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swanson and use the established and known dopant concentrations disclosed by Yu in order to form a functioning solar cell and proper p-n junction between the p+ region and n+ region, as taught above by Yu. The combination would necessarily result in the P+ region having a first dopant concentration level, and the n+ region having a second dopant concentration level, and the second concentration level being higher than the first concentration level (see Yu above), and a dopant concentration 
However, modified Swanson is silent to the P-type diffusion region of the polysilicon layer comprises hydrogen passivated silicon, a passivation layer including hydrogen to passivate the PN junction, and wherein the hydrogen passivated silicon is included at a surface of the polysilicon layer as recited in instant claims 18 and 36. The Examiner notes that Swanson teaches diffusion masks (e.g. 106, 502) are used to prevent the undesired dopants from diffusing into the wrong area of the polysilicon layer (Col. 5, lines 28-38).
Grasser teaches solar cells with crystalline silicon (abstract); Grasser teaches recombination can occur at grain boundaries within polycrystalline and monocrystalline silicon, and that passivation of dangling silicon bonds at grain boundaries and internal defects can be achieved via hydrogen treatment of the silicon wafer, which increase the effective diffusion length of charge carriers and results in an increase in the output of the solar cell (Col. 1, lines 12-29 and Col. 3, lines 10-15).
Furthermore, Ulyashin teaches solar cells including polycrystalline silicon (abstract, ¶ 0017). Ulyashin teaches a hydrogenated passivation layer of hydrogenated silicon/silicon nitride or hydrogenated silicon carbide/silicon nitride is deposited on a polycrystalline silicon wafer for the solar cell, and the hydrogen atoms passivate the dangling bonds in the polycrystalline silicon and passivates the surface region of the polycrystalline silicon, resulting in an increased passivation effect (¶¶ 0017-0020).

The Examiner notes the limitations wherein the passivation layer includes hydrogen “to passivate the PN junction" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed 
Regarding claim 20, modified Swanson teaches the device of claim 18, the limitations of which are set forth above. The Examiner notes the limitation wherein “a concentration ratio from a P-type dopant source used to form the P-type diffusion region to an N-type dopant source used to form the N-type diffusion region is approximately 1:100” is a limitation pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claim 18 and 20 are drawn to a product, and not a method of making, this limitation is not afforded patentable weight to the claimed invention so long as the resulting product of the prior art is the same as that of Applicant; if the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the device of modified Swanson meets all structural limitations presented, and the process limitations of dopant source concentration do not provide any additional structural differences between the claimed invention and the device of the prior art, the limitations are considered met.

Regarding claims 35 and 38, modified Swanson further teaches a first metal contact finger coupled to the P-type diffusion region and a second metal contact finger coupled to the N-type diffusion region (see metals 802 coupled to each of 84A/B corresponding to the P-type and N-type diffusion regions as claimed; Fig. 10 and Col. 5, lines 59-64).
Regarding claims 39 and 40, modified Swanson further teaches the PN junction is formed directly between the P-type diffusion region and the N-type diffusion region in a location where the P-type diffusion region is in contact with the N-type diffusion region (PN junction formed requires contact between the adjacent P-type and N-type regions, see also Figs. 1 and 10 and Col. 2, lines 29-35 and Col. 5, lines 21-24).
Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. Modified Swanson as set forth above teaches the features of amended claims 18 and 36.
Applicant’s arguments with respect to claims dependent from independent claims 18 and 36 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent .	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726